Client Ref.:
AFFIDAVIT OF SERVICE

U.S. DISTRICT COURT OF THE STATE
STATE OF NEW YORK - EASTERN DISTRICT
: ; Civil Number: 2:19-cv-7194 (DRH)
Carlos Amaya (AKT)
Plaintiff Filed On:

 

VS

Ernesto Decena and Ernie's Auto Detailing, Inc.
Defendant

 

State of New Jersey:
Bergen County ss:

I James Reap, being duly sworn according to law upon my oath, depose and say: Deponent is not a party to this action, has no direct
personal interest in this litigation, is over eighteen years of age and resides in the State of New Jersey.

That on 2/20/2020 at 10:12 AM., at 404 Clifton Avenue, Clifton, NJ 07011
Deponent served the within Summons in a Civil Action, Civil Cover Sheet and Complaint

On Ernie's Auto Detailing, Inc.

CORPORATE SERVICE: By delivering thereat a true copy of said documents to Ernesto Decena personally, deponent knew said
Corporation so served to be the Corporation described in the legal documents and knew Ernesto Decena to be President thereof. The
undersigned asked the recipient if he/she is authorized to accept service on behalf of Ernie's Auto Detailing, Inc. , and the
recipient responded in the affirmative.

DESCRIPTION: Ernesto Decena is described to the best of deponent’s ability at the time and the circumstances of service as follows:
Gender: Male Race/Skin: Tan Hair: Black Age: 50 - 59 Yrs. Height: 5'8" - 5'11" Weight: 150 -174 Lbs. Glasses: No Other: Facial
Hair

I declare under penalty of perjury that the foregoing statements made by me are true, correct and my free act and deed. I am aware that if
any of the foregoing statements made by me are willfully false, I am subject to punishment.

gh hat

/ /JAMES REAP, Process Server

 
  

 

 

 

DONNA JEAN ARCIYONO (21955127 /. James F. Sullivan, P.C.
Notary Public of New Jers 52 Duane Street, 7th Floor New York, NY 10007
My Commission Expixes Névember 30, 2022 (212) 374-0009

CALLAHAN LAWYERS SERVICE, 90 MAIN STREET, Suite 204, HACKENSACK, NJ 07661
